Slip Op. 19-36

                UNITED STATES COURT OF INTERNATIONAL TRADE


 JINXIANG HUAMENG IMP & EXP CO.,
 LTD. and CS FARMING PRODUCTS,
 INC.,

        Plaintiffs,

 v.

 UNITED STATES,

        Defendant,
                                                 Before: Jennifer Choe-Groves, Judge
 and
                                                 Court No. 16-00243
 HARMONI INTERNATIONAL SPICE,
 INC., ZHENGZHOU HARMONI SPICE
 CO., LTD., FRESH GARLIC
 PRODUCERS ASSOCIATION,
 CHRISTOPHER RANCH, L.L.C., THE
 GARLIC COMPANY, VALLEY
 GARLIC, and VESSEY AND COMPANY,
 INC.,

        Defendant-Intervenors.


                                          OPINION

[Sustaining the U.S. Department of Commerce’s determination on remand that Plaintiffs’ sale
subject to the new shipper review of fresh garlic from the People’s Republic of China was not
bona fide.]

                                                                  Dated: March 21, 2019


John J. Kenkel, Alexandra H. Salzman, Gregory S. Menegaz, and J. Kevin Horgan, deKieffer &
Horgan PLLC, of Washington, D.C., for Plaintiffs Jinxiang Huameng Imp & Exp Co., Ltd. and
CS Farming Products, Inc.

Meen Geu Oh, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S. Department
of Justice, of Washington, D.C., for Defendant United States. With her on the brief were Joseph
Court No. 16-00243                                                                        Page 2


H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and Reginald T. Blades, Jr.,
Assistant Director. Of counsel on the brief was Emma T. Hunter, Attorney, Office of the Chief
Counsel for Trade Enforcement & Compliance, U.S. Department of Commerce.

Michael J. Coursey, John M. Herrmann, II, and Joshua R. Morey, Kelley Drye & Warren, LLP,
of Washington, D.C., for Defendant-Intervenors Fresh Garlic Producers Association, Christopher
Ranch, L.L.C., The Garlic Company, Valley Garlic, and Vessey and Company, Inc.

Bruce M. Mitchell, Ned H. Marshak, and Andrew T. Schutz, Grunfeld Desiderio Lebowitz
Silverman & Klestadt, LLP, of New York, N.Y., for Defendant-Intervenors Harmoni
International Spice, Inc. and Zhengzhou Harmoni Spice Co., Ltd.


       Choe-Groves, Judge: This case involves a new shipper review of imported fresh garlic

from the People’s Republic of China (“China”). Plaintiffs Jinxiang Huameng Imp & Exp Co.,

Ltd. (“Huameng”) and CS Farming Products, Inc. (collectively, “Plaintiffs”) initiated this action

to contest the rescission of a new shipper review, in which the U.S. Department of Commerce

(“Commerce”) found that Huameng’s single sale of fresh garlic was not bona fide. See Fresh

Garlic From the People’s Republic of China, 81 Fed. Reg. 73,378 (Dep’t Commerce Oct. 25,

2016) (final rescission of the semiannual antidumping duty new shipper review of Jinxiang

Huameng Imp & Exp Co., Ltd.).

       Before the court are the Final Results of Redetermination Pursuant to Remand, Dec. 7,

2018, ECF No. 94-1 (“Remand Results”), filed by Commerce as directed in the court’s prior

opinion. See Jinxiang Huameng Imp & Exp Co., Ltd. v. United States, 42 CIT __, 335 F. Supp.

3d 1288 (2018) (“Jinxiang Huameng I”). Plaintiffs did not file any comments in opposition to

the Remand Results. Defendant requested that the court sustain the Remand Results. See Def.’s

Request Sustain Remand Results, Feb. 27, 2019, ECF No. 96. Defendant-Intervenors the Fresh

Garlic Producers Association, Christopher Ranch, L.L.C., The Garlic Company, Valley Garlic,
Court No. 16-00243                                                                         Page 3


and Vessey and Company, Inc. (collectively, “Petitioners”) submitted comments in support of

the Remand Results. See Def.-Intervenors’ Comments Supp. Remand Redetermination, Mar. 1,

2019, ECF No. 98. For the foregoing reasons, the court sustains Commerce’s Remand Results.

                                  PROCEDURAL HISTORY

       The court presumes familiarity with the facts of this case. See Jinxiang Huameng I. The

court remanded this matter for Commerce to reassess its finding that Plaintiffs’ sale subject to

the new shipper review was not bona fide.

       On remand, Commerce reopened the record and issued supplemental questionnaires to

Huameng. See Remand Results at 3. Commerce also placed information on the record

regarding the ultimate U.S. customer for the sale in question, on which Petitioners commented.

See id. at 3–4. Commerce analyzed whether Huameng’s single sale of single-clove garlic was

bona fide under 19 U.S.C. § 1675(a)(2)(B)(iv) and, based on the record, concluded that it was

not. See id. at 4–25. As a result, Commerce continued to find that recession of Huameng’s new

shipper review is appropriate. See id. at 25.

       Commerce released the draft results of redetermination on November 23, 2018. Only

Petitioners provided comments. See Remand Results at 24. Commerce filed the Remand

Results with the court on December 7, 2018. See id.

                      JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction pursuant to section 516A(a)(2)(B)(iii) of the Tariff Act of

1930, as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2012), and 28 U.S.C. § 1581(c), which grant

the court authority to review actions contesting final determinations in an antidumping duty

investigation. The court will sustain a determination by Commerce that is supported by
Court No. 16-00243                                                                         Page 4


substantial evidence on the record and is otherwise in accordance with the law. 19 U.S.C.

§ 1516a(b)(1)(B)(i). In determining whether substantial evidence supports Commerce's

determination, the court considers “the record as a whole, including evidence that supports” or

that “fairly detracts from the substantiality of the evidence.” Nippon Steel Corp. v. United

States, 337 F.3d 1373, 1379 (Fed. Cir. 2003). The results of a redetermination pursuant to court

remand are reviewed also for compliance with the court’s remand order. ABB Inc. v. United

States, Slip Op. 18-156, 2018 WL 6131880, at *2 (CIT Nov. 13, 2018); SolarWorld Ams., Inc. v.

United States, 41 CIT __, __, 273 F. Supp. 3d 1314, 1317 (2017).

                                           ANALYSIS

       The court found in Jinxiang Huameng I that substantial evidence did not support

Commerce’s decision to rescind Huameng’s new shipper review because Commerce lacked

sufficient information to conduct the bona fide analysis required by 19 U.S.C. § 1675. See

Jinxiang Huameng I, 42 CIT at __, 335 F. Supp. 3d at 1293. Commerce reopened the record on

remand and analyzed Huameng’s single sale of single-clove garlic according to all the factors set

forth in the statute. See Remand Results at 4–23. To the extent that Commerce lacked complete

and accurate information and supporting documentation for two of the factors (expenses arising

from the sale and whether the sale was made on an arms-length basis), Commerce applied facts

otherwise available with an adverse inference. See id. at 6–8. The court concludes that the

Remand Results are supported by substantial evidence and comport with 19 U.S.C. § 1675.

       Because Plaintiffs did not file any comments on the Remand Results in the administrative

proceedings or before the court, Plaintiffs have failed to raise a viable challenge to the Remand

Results. See 28 U.S.C. § 2637(d) (providing that the court shall, where appropriate, require the
Court No. 16-00243                                                                       Page 5


exhaustion of administrative remedies). Commerce complied with the court’s order in the

Remand Results, and its redetermination is uncontested. Because there are no further issues to

review, the court sustains Commerce’s Remand Results.

                                       CONCLUSION

         For the reasons stated above, the court sustains Commerce’s Remand Results. Judgment

will be entered accordingly.



                                                            /s/ Jennifer Choe-Groves
                                                           Jennifer Choe-Groves, Judge

Dated:     March 21, 2019
         New York, New York